            Case 1:20-cv-05606-UA Document 1 Filed 07/20/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------x
MAPFRE PERU COMPANIA DE SEGUROS Y                                               Case No.: 20 Civ. 5606
REASEGUROS S.A., POLINPLAST S.A.C, RASH PERU
S.A.C., CATERCU S.A.C., EPIROC PERU S.A., RIMAC
SEGUROS Y REASEGUROS S.A., DUCASSE COMERCIAL
S.A., CORPORACION UEZU S.A.C., IMPORTACIONES
FRENOS CHASQUI S.A.C., CGM RENTAL S.A.C., WORLD
DUTY FREE GROUP S.A.C., JOHNSON & JOHNSON DEL
PERU S.A., PUIG PERU S.A., ABB S.A., AGP PERU S.A.C.,
PACIFICO COMPANIA DE SEGUROS Y REASEGUROS S.A.,
TYCO ELECTRONICS DEL PERU S.A.C., KROTON S.A.C.,
and 3M PERU S.A.,

                                   Plaintiffs,
                 -against-

M/V AS FORTUNA, her engines, boilers, etc., AS FORTUNA
OPCO B.V., DSV GL ECUADOR S.A., DSV AIR & SEA INC.,
JAS FORWARDING SERVICES (IRELAND) LIMITED d/b/a
Blue World Line, DANMAR LINES LTD., ECT TRANSPORT LTD.
d/b/a Seaquest Line, KUEHNE + NAGEL INC. d/b/a Blue Anchor
America Line, TRANSPAC CONTAINER SYSTEMS LIMITED
OF HONG KONG d/b/a Blue Anchor Line, and SHIPCO
TRANSPORT INC.

                                    Defendants.
------------------------------------------------------------------------------x

                                         VERIFIED COMPLAINT

        Plaintiffs MAPFRE PERU COMPANIA DE SEGUROS Y REASEGUROS S.A.,

POLINPLAST S.A.C, RASH PERU S.A.C., CATERCU S.A.C., EPIROC PERU S.A., RIMAC

SEGUROS Y REASEGUROS S.A., DUCASSE COMERCIAL S.A., CORPORACION UEZU

S.A.C., IMPORTACIONES FRENOS CHASQUI S.A.C., CGM RENTAL S.A.C., WORLD

DUTY FREE GROUP S.A.C., JOHNSON & JOHNSON DEL PERU S.A., PUIG PERU S.A.,

ABB S.A., AGP PERU S.A.C., PACIFICO COMPANIA DE SEGUROS Y REASEGUROS
            Case 1:20-cv-05606-UA Document 1 Filed 07/20/20 Page 2 of 15




S.A., TYCO ELECTRONICS DEL PERU S.A.C., KROTON S.A.C., and 3M PERU S.A., by

their attorneys, Nicoletti Hornig & Sweeney, allege upon information and belief, as follows:

                                           PARTIES

       1.      At and during all times relevant hereto, Plaintiffs were and now are corporations

duly organized and existing under and by virtue of foreign law with principal offices and places

of business as stated in Schedule A, and having interest in connection with certain bills of lading

as stated in Schedule A, hereto annexed and by this reference made a part hereof.

       2.      At all times hereinafter mentioned, Plaintiffs MAPFRE PERU COMPANIA DE

SEGUROS Y REASEGUROS S.A., RIMAC SEGUROS Y REASEGUROS S.A and

PACIFICO COMPANIA DE SEGUROS Y REASEGUROS S.A were the insurers of various

shipments of cargo laden in good order and condition carried aboard the M/V AS FORTUNA

(“the Vessel”) and in order to obtain release of the cargoes that they insured, were required to

post security for the Vessel owners’ claims for General Average and salvage and otherwise may

be required to pay certain claims arising out of the loss of or damage to cargoes insured by them

on the subject voyage.

       3.      Plaintiffs MAPFRE PERU COMPANIA DE SEGUROS Y REASEGUROS S.A,

RIMAC SEGUROS Y REASEGUROS S.A and PACIFICO COMPANIA DE SEGUROS Y

REASEGUROS S.A, as insurers of the aforesaid cargoes, who, prior to the occurrence

hereinafter mentioned, had policies of insurance covering said cargoes in shipment and by virtue

of payment made or to be made, are or will be subrogated to the rights of their insureds, make

claim not only on their own behalf but as agents for the account of the insured cargo owners,

and/or on behalf of and for the benefit of others who may ultimately prove to be interested in

said shipments as their respective interests may ultimately appear.




                                              2
              Case 1:20-cv-05606-UA Document 1 Filed 07/20/20 Page 3 of 15




         4.      At all times hereinafter mentioned, Plaintiffs POLINPLAST S.A.C, RASH PERU

S.A.C., CATERCU S.A.C., EPIROC PERU S.A., DUCASSE COMERCIAL S.A.,

CORPORACION UEZU S.A.C., IMPORTACIONES FRENOS CHASQUI S.A.C., CGM

RENTAL S.A.C., WORLD DUTY FREE GROUP S.A.C., JOHNSON & JOHNSON DEL

PERU S.A., PUIG PERU S.A., ABB S.A., AGP PERU S.A.C., TYCO ELECTRONICS DEL

PERU S.A.C., KROTON S.A.C., and 3M PERU S.A., were the consignees of various shipments

of cargo laden in good order and condition carried aboard the M/V AS FORTUNA (“the

Vessel”) as stated in Schedule A.

         5.      At and during all times relevant hereto, the M/V AS FORTUNA, now named

HOBART, was and now is a 2009 built Madeira-flagged containership, IMO No. 9428322, that

was employed in the common carriage of merchandise by water for hire, and now is, or will be

during the pendency of this action, within this District and the jurisdiction of this Honorable

Court.

         6.      At and during all times relevant hereto, AS FORTUNA OPCO B.V., was and is a

corporation or other business entity organized and existing by virtue of foreign law with a

registered office in Amsterdam, The Netherlands, and a place of business at Oever 5 (3161 GR)

in Rhoon, the Netherlands. AS FORTUNA OPCO B.V. was the owner, charterer, manager

and/or operator of the Vessel. Upon information and belief, AS FORTUNA OPCO B.V.

regularly conducts business in the State of New York.

         7.      At and during all times relevant hereto, Defendants DSV GL ECUADOR S.A.,

DSV AIR & SEA INC., JAS FORWARDING SERVICES (IRELAND) LIMITED d/b/a Blue

World Line, DANMAR LINES LTD., ECT TRANSPORT LTD. d/b/a Seaquest Line, KUEHNE

+ NAGEL INC. d/b/a Blue Anchor America Line, TRANSPAC CONTAINER SYSTEMS




                                             3
            Case 1:20-cv-05606-UA Document 1 Filed 07/20/20 Page 4 of 15




LIMITED OF HONG KONG d/b/a Blue Anchor Line, and SHIPCO TRANSPORT INC. were

and are corporations or other business entities organized and existing by virtue of domestic or

foreign laws with offices and places of business as stated in Schedule A and were and now are

engaged in business as non-vessel owning common carriers of goods for hire, and regularly

conduct business in the State of New York by carrying cargoes from or destined for ports in the

State of New York.

                                 JURISDICTION AND VENUE

       8.      This Honorable Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1333

and this is a maritime and admiralty claim within the meaning of Rule 9(h) of the Federal Rules

of Civil Procedure. In addition, this Honorable Court has supplemental jurisdiction pursuant to

28 U.S.C. § 1367 in that the claims asserted herein arise out of the same transaction or

occurrence and form part of the same case or controversy.

       9.      Defendants DSV GL ECUADOR S.A., DSV AIR & SEA INC., JAS

FORWARDING SERVICES (IRELAND) LIMITED d/b/a Blue World Line, DANMAR LINES

LTD., ECT TRANSPORT LTD. d/b/a Seaquest Line, KUEHNE + NAGEL INC. d/b/a Blue

Anchor America Line, TRANSPAC CONTAINER SYSTEMS LIMITED OF HONG KONG

d/b/a Blue Anchor Line, and SHIPCO TRANSPORT INC. transact business in the State of New

York, and the bills of lading they issued for the subject voyage contained a forum selection

clause designating their consent to jurisdiction here in the District Court for the Southern District

of New York.

                                         BACKGROUND

       10.     On or about the dates and the ports of shipment stated in Schedule A, there was

shipped by the shippers and delivered to Defendants and the said Vessel, as common carriers, the




                                               4
          Case 1:20-cv-05606-UA Document 1 Filed 07/20/20 Page 5 of 15




shipments described in Schedule A then being in good order and condition, and Defendants and

the said Vessel then and there accepted said shipments so shipped and delivered to them, and in

consideration of certain agreed freight charges thereupon paid or agreed to be paid, agreed to

transport and carry the said shipments to the port of destination stated in Schedule A, and deliver

the same in like good order and condition as when shipped, delivered to and received by them, to

the consignees named in Schedule A.

       11.     Thereafter, on or about September 13, 2018, the Vessel, while underway, suffered

a total blackout due to a failure in the engineering department and continued to fall to starboard

without control in the trajectory and times that are visualized in the electronic chart, causing the

Vessel to run aground in a sand bank in Ecuadorian waters and subsequently stranded near the

port in Guayaquil, Ecuador.

       12.     As a result of the grounding, the Vessel and its cargo were subjected to liens of a

salvor, T&T Salvage, who rendered service to the said Vessel on the basis of the Lloyd's Open

Form of Salvage Agreement ('LOF') dated September 17, 2018. The Vessel interests have also

declared general average without right thereto.

       13.     Subsequent discharge and delivery of the containers was conditioned on the

posting of General Average security by Plaintiffs.

       14.     In an agreement dated 28 June 2019, it was agreed between the representatives of

the salvor T&T Salvage and the representatives of cargo interests that a salvage contribution of

USD $5,821,003.38 should be paid in respect of all cargoes involved in the settlement, meaning

that each individual interested party had to pay 27.31072589% of the salved value of his cargo to

the Salvors.




                                               5
           Case 1:20-cv-05606-UA Document 1 Filed 07/20/20 Page 6 of 15




       15.     Therefore, the salvage contributions were paid by the parties involved in the

various cargoes and a total amount of $142,508.61 was paid by the Plaintiffs in this action to the

representatives of the salvor.

                         AS AND FOR A FIRST CAUSE OF ACTION

       16.     Plaintiffs repeat and reallege each and every allegation set forth in paragraphs 1

through 15 as if set forth herein at length.

       17.     On or about the dates and at the ports of shipment stated in Schedule A, there was

delivered to the Vessel in good order and condition and suitable in every respect for the intended

transportation the shipments described in Schedule A, which the Vessel and Defendants

received, accepted and agreed to transport for certain consideration to the ports of destination

stated in the Schedules, and the referenced bills of lading.

       18.     By reason of the foregoing premises, the Vessel was unseaworthy and the

Defendants breached, failed and violated their duties as common carriers by water for hire and/or

bailees and were negligent and otherwise at fault.

       19.     As a result of the aforementioned grounding of the Vessel, Plaintiffs have been

damaged in that they have had to provide security to the Vessel interests for the claim of general

average and to salvors in order to obtain possession of their cargoes and have incurred expenses

in defending against salvage claims, as to all of which Plaintiffs claim indemnity, including

attorney’s fees and costs.

       20.     That Plaintiffs have been compelled to pay a salvage award to salvor and have

incurred and were compelled to pay additional expenses and costs due to the negligence by

defendants, and therefore, Plaintiffs are entitled to indemnity for such payments from the

defendants.




                                               6
           Case 1:20-cv-05606-UA Document 1 Filed 07/20/20 Page 7 of 15




        21.     The aforesaid grounding resulting in damages sustained by the Plaintiffs was not

caused or contributed to by any fault, negligence or want of care on the part of Plaintiffs or their

agents, but was caused solely as a result of the fault, negligence and lack of due diligence to

make the Vessel seaworthy on the part of defendants, their agents and servants, M/V AS

FORTUNA, and those in charge of that Vessel.

        22.     Plaintiffs have duly performed all duties and obligations on their part to be

performed.

        23.     By reason of the foregoing premises, Plaintiffs have sustained damages, as nearly

as the same can now be estimated, no part of which has been paid by the Defendants, in the sum

of at least $142,508.61.

                        AS AND FOR A SECOND CAUSE OF ACTION

        24.     Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through 23

as if set forth herein at length.

        25.     On or about the dates and at the ports of shipment stated in Schedule A, attached,

there was delivered to Defendants in good order and condition and suitable in every respect for

the intended transportation shipments described in Schedule A which the Defendants received,

accepted and agreed to transport for certain consideration to the ports of destination stated in

Schedule A, and pursuant to the referenced bills of lading.

        26.     The Vessel was unseaworthy and the Defendants breached, failed and violated

their duties as common carriers by water for hire and/or bailees and were negligent and

otherwise at fault.




                                               7
           Case 1:20-cv-05606-UA Document 1 Filed 07/20/20 Page 8 of 15




        27.     Due to the Vessel and the Defendants’ failure to properly and safely determine

whether the Vessel was seaworthy, and for such other and further reasons as may be developed

in discovery, the Plaintiffs suffered damage as a result of the grounding of the Vessel.

        28.     As a result of the grounding of the Vessel, Plaintiffs have been damaged in that

they have had to provide security to the Vessel interests for the claim of general average and to

salvors in order to obtain possession of their cargoes and have and will incur expenses in

defending against such salvage claims, as to all of which Plaintiffs claim indemnity, including

attorney’s fees and costs.

        29.     By reason of the foregoing premises, the Defendants breached, failed and violated

their duties to the Plaintiffs as common carriers by water for hire and/or bailees and were

negligent and otherwise at fault.

        30.     That Plaintiffs have been compelled to pay a salvage award to salvor and have

incurred and were compelled to pay additional expenses and costs due to the negligence by

defendants, and therefore, Plaintiffs are entitled to indemnity for such payments from the

defendants.

        31.     By reason of the foregoing premises, Plaintiffs have sustained damages, as nearly

as the same can now be estimated, no part of which has been paid by the Defendants, in the sum

of at least $142,508.61.

                           AS AND FOR A THIRD CAUSE OF ACTION

         32.    Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through 30

of this Complaint, inclusive, as if set forth herein at length.

         33.    Defendant AS FORTUNA OPCO B.V. owed a duty to all cargo carried aboard

the Vessel to exercise due diligence to provide a seaworthy ship, and to coordinate the receipt,




                                                 8
             Case 1:20-cv-05606-UA Document 1 Filed 07/20/20 Page 9 of 15




acceptance, loading and delivery of the cargoes to the ports of destination in good order and

condition.

        34.     Defendants DSV GL ECUADOR S.A., DSV AIR & SEA INC., JAS

FORWARDING SERVICES (IRELAND) LIMITED d/b/a Blue World Line, DANMAR LINES

LTD., ECT TRANSPORT LTD. d/b/a Seaquest Line, KUEHNE + NAGEL INC. d/b/a Blue

Anchor America Line, TRANSPAC CONTAINER SYSTEMS LIMITED OF HONG KONG

d/b/a Blue Anchor Line, and SHIPCO TRANSPORT INC. as Non-Vessel Owning Common

Carriers, owed a duty to all cargo aboard the Vessel to exercise due diligence to provide a

seaworthy ship and to coordinate the receipt, acceptance, loading and delivery of the cargoes to

the ports of destination in good order and condition.

        35.     Defendants DSV GL ECUADOR S.A., DSV AIR & SEA INC., JAS

FORWARDING SERVICES (IRELAND) LIMITED d/b/a Blue World Line, DANMAR LINES

LTD., ECT TRANSPORT LTD. d/b/a Seaquest Line, KUEHNE + NAGEL INC. d/b/a Blue

Anchor America Line, TRANSPAC CONTAINER SYSTEMS LIMITED OF HONG KONG

d/b/a Blue Anchor Line, and SHIPCO TRANSPORT INC. failed to discharge their duties and

responsibilities in accordance with the general maritime law and/or the International Maritime

Dangerous Goods (“IMDG”) Code and were otherwise negligent.

        36.     The grounding of the Vessel and resulting damage to cargo and exposure to

payments for salvage and General Average were directly and proximately caused by the

Defendants’ breach of the standards of care under the general maritime law and/or the IMDG

Code.

        37.     As a result of the grounding of the Vessel, Plaintiffs have been damaged in that

they have had to provide security to the Vessel interests for the claim of general average and to




                                              9
            Case 1:20-cv-05606-UA Document 1 Filed 07/20/20 Page 10 of 15




salvors in order to obtain possession of their cargoes and have and will incur expenses in

defending against such salvage claims, as to all of which Plaintiffs claim indemnity, including

attorney’s fees and costs.

        38.     The Defendants, either individually or collectively are liable to Plaintiffs for

breach of the duty of care and the resulting grounding that resulted in payments for salvage.

        39.     Plaintiffs have duly performed all duties and obligations on its part to be

performed.

        40.     By reason of the foregoing premises, the Defendants breached, failed and violated

their duties to the Plaintiffs as common carriers by water for hire and/or bailees and were

negligent and otherwise at fault.

        41.     By reason of the foregoing premises, Plaintiffs have sustained damages, as nearly

as the same can now be estimated, no part of which has been paid by the Defendants, in the sum

of at least $142,508.61.

       WHEREFORE, Plaintiffs pray:

       1.       That process in due form of law may issue against Defendants citing them to

appear and answer all and singular the matters aforesaid;

       2.       That if Defendants cannot be found within this District, then all their property

within this District as shall be described in Schedule A, be attached in the sum of $142,508.61,

interest thereon and costs, the sum sued for in this Complaint;

       3.       That Judgment may be entered in favor of Plaintiffs against Defendants on the

First, Second and Third Causes of Action for the amount of Plaintiffs’ damages together with

interest and costs and the disbursements of this action;




                                               10
            Case 1:20-cv-05606-UA Document 1 Filed 07/20/20 Page 11 of 15




       6.       That process is due form of law according to the practice of this Court in causes

of admiralty and maritime claims, may issue against the M/V AS FORTUNA, her engines,

boilers, etc., and that all persons having or claiming any interest therein be cited to appear and

answer under oath, all and singular the matters aforesaid, and that this Court will be pleased to

pronounce judgment in favor of Plaintiffs for their damages as aforesaid, with interest, costs and

disbursements, and that the said Vessel may be condemned and sold to pay therefor; and

       7.       That this Court will grant to Plaintiffs such other and further relief as may be just

and proper.

Dated: New York, New York
       July 20, 2020

                                                        NICOLETTI HORNIG & SWEENEY
                                                        Attorneys for Plaintiffs

                                                          /s/ Val Wamser
                                                     By: _________________________________
                                                        Val Wamser, Esq.
                                                        Terry L. Stoltz, Esq.
                                                        Carole Rouffet, Esq.
                                                        Wall Street Plaza
                                                        88 Pine Street, 7th Floor
                                                        New York, New York 10005-1801
                                                        Tel. No: (212) 220-3830
                                                        E-mail: vwamser@nicolettihornig.com




                                                11
Case 1:20-cv-05606-UA Document 1 Filed 07/20/20 Page 12 of 15




                   SCHEDULE A




                            12
                                                            Case 1:20-cv-05606-UA Document 1 Filed 07/20/20 Page 13 of 15


                  Insurer's                                                                                                             Carrier                   BOL # (Master                               Salvage Amount
Insurer                              Claim ref.        Insured                  Shipper                Consignee          Container #                                                  Cargo                                 CIF
                  address                                                                                                               (Master Carrier)          Carrier)                                              Paid
Mapfre Peru                                            Polinplast S.A.C.,       Comexc Plast S.A.,                                      DSV GL Ecuador S.A.,
                  Av. Veintiocho
Compañia de                                            Calle Venancio Avila     Calle Quinquella y                                      Blvd 9 de octubre,
                  de Julio 873       100125218000394                                                   Same as Insured    ICLU1584231                             CLX11134-18          Polyethylene Pellets         $6,277.77 USD   22,950.00
Seguros y                                              Nro 1920, Irb Chacra     Av., Casuarina,                                         Guayaquil 090311,
                  Miraflores Peru
Reaseguros                                             Rios Sur Cercado,        Guayaquil - Ecuador                                     Ecuador
Mapfre Peru                                            Rash Peru SAC, Av.                                                               DSV Air & Sea Inc.
                  Av. Veintiocho                                                Sakar International
Compañia de                                            Salaverry 3310,                                                                  (100 Walnut Avenue
                  de Julio 873       100125218000448                            Inc., 195 Carter Drive, Same as Insured   SMLU5446610                                                  Speaker/Display            $12,745.71 USD    46,669.20
Seguros y                                              Magdalena del mar,                                                               Suite 405, Clark, New
                  Miraflores Peru                                               Edison NJ 08861
Reaseguros                                             Lima, Peru                                                                       Jersey 07066)             MIA0052929
                                                                                                                                        JAS FORWARDING
Mapfre Peru                                            Catercu SAC, Avenida     Costex Tractor Parts
                  Av. Veintiocho                                                                                                        SERVICES (IRELAND)
Compañia de                                            Nicolas Arriola No       Corp., 6100 NW 77th
                  de Julio 873       100125218000449                                                   Same as Insured    SMLU7876610   LIMITED d/b/a Blue        MIA802754802         Tractor parts                 5,672.66 USD   18,981.71
Seguros y                                              1269, La Victoria        St, Miami, Florida
                  Miraflores Peru                                                                                                       World, 6165 Barfield
Reaseguros                                             District, Lima, Peru     33166
                                                                                                                                        Road, Atlanta, Georgia
                                                       Epiroc Peru SA,
Mapfre Peru                                                                     Epiroc Drilling
                  Av. Veintiocho                       Francisco Grana Nro                                                              Danmar Lines Ltd.,
Compañia de                                                                     Solutions LLC, 815
                  de Julio 873       100125218000485   150 Urb Santa                                   Same as Insured    IPXU3519812   P.O. Box 2651, 4002       HOU100275            Drilling Equipment             $3,356 USD    13,415.83
Seguros y                                                                       Enterprise Drive,
                  Miraflores Peru                      Catalina, La Victoria,                                                           Basel, Switzerland
Reaseguros                                                                      Allen, Texas
                                                       Peru
                                                                                                                                        JAS FORWARDING
                                                       Ducasse Comercial
                                                                                                                                        SERVICES (IRELAND)
                                                       S.A., Av Roosevelt nro
                                                                                                                                        LIMITED d/b/a Blue
                  Las Begonias N     3001-84924        6426 Urb. San          Same as Insured          Same as Insured    SMLU7876610                             MIA802754527         Kitchen parts                $4,916.61 USD   18,002.48
                                                                                                                                        World Line, 6165
Rimac Seguros y   475, San Isidro,                     Antonio, Miraflores,
                                                                                                                                        Barfield Road, Atlanta,
                                                       Lima, Peru
Reaseguros        Lima 27 Peru                                                                                                          Georgia
                                                       Corporacion Uezu                                                                 JAS FORWARDING
                  Las Begonias N                       SAC, Av. Republica                                                               SERVICES (IRELAND)
Rimac Seguros y   475, San Isidro,   3001-85081                                 Same as Insured        Same as Insured    SEGU9325536                             MIA802760337         Air Conditioners           $14,647.13 USD    53,631.41
                                                       Argentina 360, Callao                                                            LIMITED d/b/a Blue
Reaseguros        Lima 27 Peru                         Peru                                                                             World
                                                       Importaciones Frenos     Egar SA, Cochapata                                      DSV GL Ecuador S.A.,
                  Las Begonias N                       Chasqui S.A.C., Av.      E14-119 y Gaspar de                                     Blvd 9 de octubre,
Rimac Seguros y   475, San Isidro,   3001-85190                                                        Same as Insured    TTNU1636870                             CLX11141-18          Glue                       $15,859.32 USD    58,069.95
                                                       Mexico 2185, La          Villarroel, Guayaquil,                                  Guayaquil 090311,
Reaseguros        Lima 27 Peru                         Victoria, Lima, Peru     Ecuador                                                 Ecuador
                                                                                                                                        ECT Transport Ltd.
                                                                                                                                        d/b/a Seaquest Line
                                                       CGM Rental SAC,
                                                                              Costex Corporation,                                       c/o Agility Logistics
                                                       Panamericana Sur Km                                                                                                             Spare Parts
                                     3001-85380                               6100 NW 77th CT,         Same as Insured    SMLU7876610   Corp. 6565 N. ,           MIA0650635                                        $1,348.34 USD    4,937.07
                  Las Begonias N                       30.5 Urb. San Pedrio -                                                                                                          Machinery
                                                                              Miami, Florida 33166                                      Macarthur Blvd. Suite
Rimac Seguros y   475, San Isidro,                     Lurin, Peru
                                                                                                                                        260 Irving , Texas
Reaseguros        Lima 27 Peru                                                                                                          75039
                                                                                                                                        Kuehne + Nagel Inc.
                                                       World Duty Free          Beauty Avenues, 7                                       trading as Blue Anchor
                                                       Group SAC, Av. Emer      Limited Parkway,                                        America
                  Las Begonias N     3003-28108                                                        Same as Insured    DFSU6817440                             6339-0964-808.020    Cosmetic Products            $7,534.00 USD   27,145.60
                                                       Faucett S/N Int. 2 1     Reynoldsburg, Ohio                                      Line, 10 Exchange
Rimac Seguros y   475, San Isidro,                     Aerop I, Lima, Peru      43068                                                   Place, Ne w Jersey
Reaseguros        Lima 27 Peru                                                                                                          07302
                                                       Johnson & Johnson                                                                Kuehne + Nagel Inc.
                                                                                Advanced Sterilization
                                                       del Peru S.A., Piso 9,                                                           trading as Blue Anchor
                  Las Begonias N                                                Products, 33
                                     3003-28159        San Isidro, Av                                  Same as Insured    IPXU3519812   Line, 10 Exchange         6310-0964-808.013    Medical Supplies              $381.79 USD     1,121.40
Rimac Seguros y   475, San Isidro,                                              Technology Dr., Irvine
                                                       Canaval y Moreyra                                                                Place, Ne w Jersey
                                                                                California
Reaseguros        Lima 27 Peru                         480, Lima, Peru                                                                  07302
                                                                                                                                        JAS FORWARDING
                                                       Puig Peru SA, Call El    MFC Prestige Intl OP                                    SERVICES (IRELAND)
                                                       Bucare 598 Dpto 301      SARL, 1400                                              LIMITED d/b/a Blue
                  Las Begonias N     3003-28162                                                      Same as Insured      n/a                                     MIA802746108         Perfumery Products           $9,868.52 USD   33,300.00
                                                       Urb. Camacho, La         Broadway Rd, Sanford                                    World Line, 6165
Rimac Seguros y   475, San Isidro,                     Molina, Lima             NC 27332                                                Barfield Road, Atlanta,
Reaseguros        Lima 27 Peru                                                                                                          Georgia
                                                                                                                                        Kuehne + Nagel Inc.
                                                                            ABB Motors and
                                                                                                                                        trading as Blue Anchor
                                                                            Mechanical Inc. 1536
                                                       ABB SA, Av Argentina                                                             America                                        Motors and
                  Las Begonias N     3003-28190                             Genesis Rd,           Same as insured         DFSU6817440                             6339-0964-808.028                                 $5,400.59 USD   21,558.77
                                                       3120, Lima Peru                                                                  Line, 10 Exchange                              components
Rimac Seguros y   475, San Isidro,                                          Crossville, Tennessee
                                                                                                                                        Place, Ne w Jersey
                                                                            38555
Reaseguros        Lima 27 Peru                                                                                                          07302
                                                                             Madico Window Films,                                       Kuehne + Nagel Inc.
                                                       AGP Peru SAC, Av.                                                                                          6339-0964-808.023;
                                                                             2630 Fairfield Avenue                                      trading as Blue Anchor
                  Las Begonias N                       Guillermo Dansey Nro.                                                                                      6339-0964-808.027;
                                     3003-28201                              South, Saint          Same as Insured        n/a           Line, 10 Exchange                              Plastic films              $27,301.60 USD    99,845.22
Rimac Seguros y   475, San Isidro,                     2016, Cercado de                                                                                           6339-0964-808.026;
                                                                             Petersburg, Florida                                        Place, Ne w Jersey
                                                       Lima, Peru                                                                                                 6460-0964-808.013
Reaseguros        Lima 27 Peru                                               33712                                                      07302
                                                      Case 1:20-cv-05606-UA Document 1 Filed 07/20/20 Page 14 of 15


                                                                                                                                 ECT Transport Ltd.
                                                                                                                                 d/b/a Seaquest Line
                                                                                                                                 c/o Agility Logistics
                                                 Tyco Electronics Del     Tyco Electronics US,                                   Corp. 6565 N. ,
                                                                                                                                                                              Accessories Parts
                                                 Peru S.A.C., Av.         8000 Purfoy Road,                                      Macarthur Blvd. Suite    MIA0649263 &
                                      13341810                                                   Same as Insured   SMLU7876610                                                and/or material for    $2,746.57 USD   10,020.29
                                                 Benavides Nro. 1579,     Fuquay Varina, NC                                      260 Irving , Texas       CAO10453391
                  Av. Juan de Arona                                                                                                                                           electrical network
                                                 Miraflores, Lima, Peru   27526                                                  75039 & Shipco
Pacifico Compañia No. 830, San                                                                                                   Transport, Inc. 127
de Seguros y      Isidro, Lima 27                                                                                                Main Street,
Reaseguros        Peru                                                                                                           Chatham, New Jersey
                                                                                                                                 DSV Air & Sea Inc.
                                                                                                                                 (100 Walnut Avenue
                                                 Kroton S.A.C., Av.       Galaxtech                                              Suite 405, Clark, New
                                                 Petit Thouars Nro.       Corporation, 7244 NW                                   Jersey 07066) &          MIA0052923 &
                  Av. Juan de Arona 13364886     3460, San Isidro, Lima   70 st, Miami, FL
                                                                                               Same as Insured     SMLU7876610
                                                                                                                                 Shipco Transport, Inc.   SMLU5383274A
                                                                                                                                                                              Network equipment      $7,002.04 USD   23,364.00
Pacifico Compañia No. 830, San                   27, Peru                 33166                                                  127 Main Street,
de Seguros y      Isidro, Lima 27                                                                                                Chatham, New Jersey
Reaseguros        Peru                                                                                                           07928
                                                                                                                                 Transpac Container
                                                                                                                                 System Limited of
                                                                                                                                 Hong Kong, trading as
                                                 3M Peru SA, Av.
                                                                                                                                 Blue Anchor Line,
                                                 Enrique Canaval y        3M Canada Company,
                                                                                                                                 25/F, MASS MUTUAL
                                      13378971   Moreyra 641, Urb. El     PO Box 5757, London Same as Insured      TPXU3519812                            6120-0964-809.011   Medical Supplies      $17,449.96 USD   62,508.00
                                                                                                                                 TOWER
                  Av. Juan de Arona              Palomar San Isidro,      ON N6A 4T1 Canada
                                                                                                                                 WANCHAI
Pacifico Compañia No. 830, San                   Lima, Peru
                                                                                                                                 Hong Kong S.A.R.,
de Seguros y      Isidro, Lima 27                                                                                                China
Reaseguros        Peru                                                                                                           Line
                                                                                                                                                                                                    $142,508.61
Case 1:20-cv-05606-UA Document 1 Filed 07/20/20 Page 15 of 15
